         Case 1:20-cr-00429-MKV Document 56 Filed 09/13/21 Page 1 of 1

                                                                  USDC SDNY
                                                                  DOCUMENT
UNITED STATES DICSTRICT COURT                                     ELECTRONICALLY FILED
                                                                  DOC #:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 9/13/21
_________________________________________
UNITED STATES OF AMERICA,                                 1:20-cr-00429 (MKV)
                           -against-                          ORDER
JEFFREY MOLITOR,
                        Defendant.
_________________________________________
MARY KAY VYSKOCIL, United States District Judge
          Due to a schedule conflict, the change of plea hearing scheduled for September 17,
2021 at 11:00 AM will now be held September 24, at 2:30pm.
          The procceding will be held in Courtroom 18C of the Daniel Patrick Moynihan
Courthouse, 500 Pearl Street, New York, New York. Interested parties may dial 888 278-0296
using access code 5195844 to listen remotely.



SO ORDERED.
Date: September 13, 2021
